16-22312-shl       Doc 47       Filed 08/02/19        Entered 08/02/19 09:40:34        Main Document
                                                     Pg 1 of 4


UNITED STATES BANKRUPTCY COURT                                       Presentment Date: August 12 2019
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                    :
   IN RE:                                                           :   CASE NO.: 16-22312-shl
                                                                    :
   Paul DeEntremont,                                                :   CHAPTER: 13
                                                                    :
   Debtor.                                                          :   HON. CHIEF JUDGE.:
                                                                    :   Sean H. Lane
                                                                    :
                                                                    :
                                                                    :
                                                                    :
                                                                    :
-------------------------------------------------------------------X
                                      NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE, that the annexed proposed order will be presented for

settlement to the Honorable Judge Sean H. Lane at the United States Bankruptcy Court, Southern

District of New York, located at 300 Quarropas Street, White Plains NY 10601 on August 12, 2019.

Any counter proposal or objection to the Order must be filed with the Court and served upon

Friedman Vartolo, LLP, two days prior to the Settlement Date.


Dated: August 2, 2019
       Garden City, New York
                                                     By: /s/ Jonathan Schwalb
                                                     Jonathan Schwalb, Esq.
                                                     FRIEDMAN VARTOLO LLP
                                                     Attorneys for Movant
                                                     1325 Franklin Avenue, Suite 230
                                                     Garden City, New York 11530
                                                     T: (212) 471-5100
                                                     F: (212) 471-5150

TO:
Paul DeEntremont
61 Lowland Hill
Stony Point, NY 10980
Debtor
16-22312-shl    Doc 47       Filed 08/02/19    Entered 08/02/19 09:40:34   Main Document
                                              Pg 2 of 4




Sally DeEntremont
61 Lowland Hill
Stony Point, NY 10980
Debtor

Todd S. Cushner
Cushner & Associates, P.C.
399 Knollwood Road
Suite 205
White Plains, NY 10603
Debtor’s Attorney

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603
Trustee

United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
U.S. Trustee

Frenkel, Lambert, Weiss, Weisman & Gordon, LLP
53 Gibson Street
Bay Shore, New York 11706
16-22312-shl       Doc 47       Filed 08/02/19       Entered 08/02/19 09:40:34    Main Document
                                                    Pg 3 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
   IN RE:                                                          : CASE NO.: 16-22312-shl
                                                                   :
                                                                   : CHAPTER: 13
   Paul DeEntremont and Sally DeEntremont,                         :
                                                                   : HON. JUDGE.: Sean H. Lane
   Debtor.                                                         :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
-------------------------------------------------------------------X
                    ORDER PURSUANT TO 11 U.S.C. § 362(d)
         MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

        Upon the motion, dated May 14, 2019 (the “Motion”), of BSI Financial Services as servicer

for U.S. Bank Trust N.A. as Trustee of the Igloo Series III Trust (“Movant”), for an order, pursuant

to section 362(d) of title 11 of the United States Code (the “Bankruptcy Code”), vacating the

automatic stay imposed in this case by section 362(a) of the Bankruptcy Code as to the Creditor’s

interests in 61 Lowland Hill, Stony Point, NY 10980 (the “Property”) to allow the Creditor’s

enforcement of its rights in, and remedies in and to, the Property; and due and proper notice of the

Motion having been made on all necessary parties; and the Court having held a hearing on the

Motion on July 31, 2019; and there being no opposition to the requested relief; and the Creditor

having settled, without objection, this form of order on the Debtor; and upon all of the proceedings

had before the Court; and after due deliberation and sufficient cause appearing, it is hereby

        ORDERED that the Motion is granted as provided herein; and it is further

        ORDERED that the automatic stay imposed in this case by section 362(a) of the

Bankruptcy Code is vacated under section 362(d)(1) of the Bankruptcy Code as to the Movant’s
16-22312-shl     Doc 47     Filed 08/02/19     Entered 08/02/19 09:40:34        Main Document
                                              Pg 4 of 4


interests in the Property to allow the Movant’s enforcement of its rights in, and remedies in and

to, the Property, including, without limitation, loss mitigation, foreclosure and eviction

proceedings; and it is further

       ORDERED that in the event this case is converted to a case under any other chapter of the

U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

       ORDERED that the Creditor shall promptly report and turn over to the chapter 13 trustee

any surplus proceeds of the Property.
